Citation Nr: 0203086	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  94-35 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from June 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD, rated 10 percent effective from February 12, 1993, and 
denied service connection for headaches.  In a December 1996 
rating decision, the rating for PTSD was increased to 30 
percent, and in a May 1997 Hearing Officer decision, a 50 
percent rating was granted for PTSD.  The effective date was 
February 12, 1993, the date of claim.


FINDINGS OF FACT

The veteran's PTSD is manifested by headaches, irritability, 
sleep disturbance, nightmares, and obsessional behavior which 
result in severe impairment of interpersonal relationships 
and the ability to retain employment.


CONCLUSION OF LAW

1.  Service connection is warranted for headaches as a 
symptom of the veteran's service-connected PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310 (2001).

2.  A 70 percent initial rating is warranted for service-
connected PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The new law and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The claim has been considered on 
the merits.  The record includes service medical records, VA 
examination reports and outpatient reports, and private 
examination reports.  The RO sought to obtain all treatment 
records identified by the veteran.  Thus, no further action 
is needed to satisfy VA's duty to assist the veteran.  
Furthermore, the veteran has been notified of the applicable 
laws and regulations.  Discussions in the rating decisions, 
statement of the case, and supplemental statements of the 
case have informed him what information or evidence is 
necessary to establish entitlement to the benefit sought and 
what evidence VA has obtained.  Where, as here, there has 
been substantial compliance with the new legislation and the 
implementing regulations, a remand for further review in 
light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  The veteran is not prejudiced by the 
Board addressing the claim based on the evidence of record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

Service medical records reveal April 1969 complaints of pain 
behind the right ear in the location of the veteran's old 
shrapnel wound.  Treatment for malaria was given in October 
1969; the veteran complained of a headache and joint pain. 

On March 1993 VA psychiatric examination, the veteran 
reported that he lived with his wife and children, and was 
employed full-time as a chauffeur since May 1992.  He was 
also on call for overtime on weekends.  He had never been 
treated by mental health care professionals or at a 
psychiatric facility.  He had received treatment for 
headaches and visual disturbances.  He complained of a rash 
around his waist that became worse when tense and nervous, 
irritability at home, and "bad feelings" about his combat 
experiences in Vietnam, where he claimed to have been "a 
special recon man."  He was wounded twice in Vietnam, and 
was twice awarded the Purple Heart.  He still had a piece of 
shrapnel in the right side of his face.  The veteran was well 
groomed, and oriented in three spheres.  He had distant eye 
contact and many answers were confusing.  He clarified when 
asked.  The veteran reported being irritable at home, and 
that he would like to spend time alone.  He had numerous jobs 
since leaving the service, mostly due to an inability to get 
along with people.  He stated that he slept 5 hours a night, 
which was interrupted on and off.  He did not specifically 
mention intrusive thoughts of Vietnam.  PTSD was not 
diagnosed, but was considered a possibility.  The examiner 
noted that if present, PTSD had not affected his ability to 
form lasting relationships, as he had been married for 18 
years.  He also showed the capacity to work beyond 40 hours; 
despite having had numerous jobs, he had been continually 
employed.  A probable borderline personality disorder was 
diagnosed.

VA treatment records from August 1993 to October 1994 reveal 
that the veteran was treated for depression.  He had been 
arrested for stealing money by fraud to solve financial 
problems.  He complained of daily flashbacks to Vietnam.  
Possible PTSD was diagnosed, along with depression and a 
borderline personality pattern disturbance.  Medication was 
prescribed.  The veteran revealed an obsession with things 
military.

A private psychiatrist report dated in October 1994 revealed 
that the veteran had been treated for several months after 
some legal difficulty.  He complained of trouble with his 
marriage due to irritability and mood swings.  He awoke in 
the middle of the night from nightmares associated with 
Vietnam experiences.  The veteran was engaged in combat in 
Vietnam.  His job as a private chauffeur suited his mood 
swings and emotional difficulties because the hours were 
flexible.  The veteran complained of tremendous mood swings, 
nightmares, waking up in cold sweats, confusion, emotional 
instability, and extreme obsession.  His recent legal trouble 
stemmed from obsessional behavior.  He claimed to have daily 
thoughts of Vietnam.  He had taken medication for relaxation.  
PTSD, rule out bipolar disorder, was diagnosed based on the 
related combat experiences, and symptoms of nightmares, 
startle reaction, poor interpersonal relationships, 
depression, anxiety, mood swings, and suicidal ideation.

The veteran, his wife, and his treating private psychiatrist 
testified before a hearing officer at the RO in April 1995.  
The veteran reported daily flashbacks of the exploding 
grenade which wounded his head.  He worked 60 hours a week, 
although as a driver he was actually driving only a portion 
of that time.  He did not get along with people for extended 
times, and had problems with both his neighbors.  He had some 
family problems.  His wife reported that she had seen a 
lawyer about separation several times.  He would react out of 
proportion to issues when fighting.  His doctor noted that 
the veteran's PTSD was severe based upon the impairment of 
his family relationships, difficulty holding down a single 
job, and physical symptoms such as headaches.

In September 1996, the veteran's private psychiatrist 
submitted an updated report.  The veteran had lost his job 
and "his life has gone totally downhill."  Depression had 
increased and there were self-destructive tendencies.  
Concentration and attention were impaired, and there were 
lapses in judgment as a result of his mental condition.  The 
marital relationship had deteriorated.

On VA examination in November 1996, the veteran complained 
that he had a lot of difficulties at work and that his wife 
had asked for a separation.  He reported having one 
particular flashback daily, which involved being blown up, 
and sleeping difficulty.  He stated that he had nothing to 
live for and had no hobbies.  The veteran was alert and 
oriented times three.  Memory and concentration were good.  
He was depressed, but denied suicidal or homicidal ideation.  
Insight was poor and judgment was fair.  PTSD and depression 
were diagnosed, along with an anti-social personality.  A 
Global Assessment of Functioning (GAF) score) of 60 was 
assigned.  The veteran also complained of flashbacks and 
nightmares during VA outpatient treatment in November 1996.

The veteran testified at a hearing in March 1997 before a 
hearing officer at the RO. He stated that he took medication 
to help him relax and to sleep.  He had difficulty sleeping 
five out of seven nights.  He lived with his wife and two 
children, and had a short fuse in dealing with his family at 
times.  He worked as a chauffeur making short trips because 
he could not handle longer trips, such as to Atlantic City.  
His head would begin to hurt on long trips from the stress.  
He had headaches every few days, for which he took Tylenol or 
aspirin and rested.  He had daily thoughts of the grenade 
blast which wounded him, and he avoided heavily wooded areas 
that reminded him of the jungle.

On VA examination in July 1997, the veteran complained of 
headaches on and off for many years.  He was unsure if they 
began immediately after his shrapnel injury.  The headaches 
occurred several times a month, and prevent him from working 
as a driver.  On examination, the veteran was awake, alert, 
and well oriented.  Visual fields were intact, and there was 
full facial sensation and strength.  Headaches, muscular 
contraction or tension in nature, were diagnosed, along with 
some hearing loss.  The examiner speculated that the 
headaches were not related to the shrapnel injury, but might 
be related to PTSD.

VA outpatient treatment records form February 1998 to October 
1999 reveal that the veteran separated from his wife in 
February 1998.  In April 1998 he reported anxiety attacks.  
PTSD with mixed emotional features and a mixed personality 
disorder were diagnosed upon his admission to a mental health 
treatment program in August 1998.  The veteran complained of 
periodic intrusive thoughts and nightmares of Vietnam, 
increased startle reaction to loud noises, social avoidance, 
difficulties with work, verbal aggression, irritability, 
sleep disturbances, and decreased concentration. A GAF of 65 
was assigned.  A lifetime low GAF of 50 was reported in 
November 1996.  In September 1998, the veteran stated that 
his flashbacks left him disoriented to time and place, and 
that his sleep was fragmented because of nightmares.  The 
veteran continued to complain of nightmares and night sweats 
in October 1999.  He was easily irritable, and worked part 
time as a driver.

On October 1998 VA examination, the veteran reported that he 
had held multiple jobs, primarily as a cook or driver, since 
leaving the military.  He had no friends, avoided social 
events, and was divorced.  The examiner noted the veteran 
appeared quite outgoing, articulate, and socially skilled.  
He was not taking any prescription medication.  He avoided 
forests and fireworks because of his Vietnam experience, but 
was vague and evasive about details of his experiences.  The 
veteran was alert and well oriented, with intact memory and 
abstract ability.  Occasional suicidal ideation was reported, 
but intent was lacking.  He reported nightmares daily.  PTSD 
was diagnosed, and a GAF score of 55 was assigned.

In February 1999, the veteran's private psychiatrist 
submitted an updated report.  The veteran's condition had 
worsened.  His marriage had deteriorated and he was separated 
from his wife.  He had lost a number of jobs and complained 
of anxiety, fears, depression, and nightmares.  He could not 
tolerate loud noises.  He had an obsessive preoccupation 
about suicide.  Medication was not taken regularly because of 
side effects.  The veteran had poor impulse control and 
irritability, which contributed to his inability to maintain 
employment at the same job.  He was isolated, lonely, and 
withdrawn.

On VA examination in April 2000, the veteran reported that he 
was working as a driver for a car service, and had been with 
the company since November 1999.  He had been fired from or 
left five other driving jobs since 1996 due to agitation, 
threatening behavior, and physical conflicts with co-workers.  
He was separated, and there had been repeated threats of 
physical abuse in the marriage requiring police intervention.  
He was depressed and socially withdrawn.  He had nightmares 
about Vietnam and sleep disturbances with night sweats.  He 
complained of intrusive thoughts and flashbacks of Vietnam 
daily and that rotor sounds or people of Asian descent 
disturbed him.  He had an excessive startle reaction to loud 
sounds.  The veteran was alert and well oriented.  His 
answers were vague and evasive.  His mood was neutral, and no 
disturbance of thought or perception was noted.  Memory and 
concentration were intact, but insight was poor and judgment 
was compromised under stress.  The veteran became agitated 
and threatening with minor provocation.  PTSD was diagnosed, 
and a GAF score of 60 was assigned.

On VA examination in August 2001, the veteran reported 
working a variety of jobs since leaving the military, but in 
no instance working for one company for longer than two 
years.  He has been a limousine driver on and off for ten to 
twelve years.  He often felt sad, and sleep disturbances were 
prominent from daily dreams and nightmares.  He was irritable 
and frequently experienced aggressive impulses.  During the 
interview, the veteran was restless and continually shuffled 
in his seat.  His answers were vague, but his thoughts were 
organized and logical.  Moderate impairment of concentration 
and memory did not affect his functioning.  The veteran could 
maintain employment, but had chronic conflict with authority 
which led to job loss and lateral movement.  Chronic PTSD was 
diagnosed and a GAF score of 45 was assigned.

The veteran testified at a Travel Board hearing in January 
2002.  He related that he saw a VA psychiatrist a few times a 
year, and periodically saw a private psychiatrist.  He took 
medication to help him sleep; nightly nightmares and dreams 
about his service in Vietnam disturbed him.  He drove a 
limousine or cab part-time.  He did not get enough rest to 
drive full-time, and did not make long trips.  The veteran 
stated that he felt his headaches were a symptom of his PTSD.  
He had them since getting out of the service, and they 
contributed to his irritability.  They occurred at various 
times, and could be triggered by such things as seeing a 
soldier or having a plane fly overhead.

Analysis

Service connection for headaches

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Additionally, service connection may be 
established on a secondary basis if the claimed disability is 
shown to be proximately due to or the result of a service 
connected disease or injury. 38 C.F.R. § 3.310.

The veteran contends that he has had headaches since he left 
the military.  Service medial records reflect treatment for a 
headache only as a symptom of malaria, and there are no 
records showing treatment for headaches since separation from 
service.  The veteran has complained of headache pain during 
several medical examinations, and has reported that they 
occur as a result of stress.  Both private and VA examiners 
have found that the headaches are caused by tension related 
to his PTSD.  In March 1997, the veteran testified that his 
headaches were brought on by stress.  He testified in January 
2002 that he viewed his headaches as a symptom of his 
psychiatric problems, similar to his difficulty sleeping.  He 
specifically related the headaches to things which reminded 
him of his wartime experience, such as seeing soldiers or 
having planes fly overhead.

The evidence is uncontested that the veteran's headaches are 
not a disability in and of themselves, but are symptoms of 
his service-connected PTSD.  Service connection for headaches 
is granted on that basis. The benefit of the doubt is 
resolved in the veteran's favor. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.303, 3.310.

Rating of the veteran's service connected PTSD

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2 (2000); Schafrath, 1 
Vet. App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (2001); 
where there is a question as to which or two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (2001); and evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (2001); Schafrath, 1 Vet. App. 
589.  In any case, with particular regard to the veteran's 
request for an increased schedular evaluation, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  During the 
course of the period covered by this appeal, the provisions 
of Diagnostic Code 9411 were revised.  Specifically, on 
October 8, 1996, the VA published a final rule, effective 
November 7, 1996, to amend the section of the Schedule for 
Rating Disabilities dealing with mental disorders.  61 FR 
52695, Oct. 8, 1996.  Where laws or regulations change after 
a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the version of Code 9411 in effect prior to November 7, 
1996, a 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is for 
application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating 
of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  The criteria under DC 9411 for a 100% 
rating have each been found to be an independent bases for 
granting a 100% rating.  Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).

Effective November 7, 1996, the provisions of Diagnostic Code 
9411 provide that a 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

Under the pre-November 7, 1996, rating criteria, the next 
higher, 70 percent rating is warranted for the veteran's 
PTSD.  The veteran has consistently shown that his ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The veteran was separated 
from his wife during the appeal period, and she testified 
that she had been considering separation for quite a while.  
The veteran has admitted to slapping his wife at least once, 
and police intervention was required several times to stop 
verbal altercations between the spouses.  The veteran also 
had problems relating to his children, and was in legal 
difficulty with his neighbors.  Further, an inability to 
retain employment due to psychoneurotic symptoms has been 
demonstrated.  The veteran's irritability, verbal aggression, 
poor impulse control, headaches, and difficulty with 
authority caused him to be fired from or leave a long series 
of jobs.  Further, even when the veteran was working, he had 
to refuse some hours or jobs because of his psychoneurotic 
symptoms.  He could not drive long trips because of 
headaches, and his sleep disturbances prevented him from 
keeping full-time hours. A rating of 70 percent, effective 
February 12, 1993, is warranted with resolution of the 
benefit of the doubt in the veteran's favor. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Code 9411; Fenderson.

The next higher, total disability rating is not warranted 
under either version of the rating criteria.  Under the pre-
November 7, 1996, criteria, the veteran did not show that all 
relations except the most intimate were impaired to the point 
of virtual isolation.  He maintained membership in a 
veteran's organization, and could continue to work as a 
limousine driver to some extent.  Although his interaction is 
minimal in that capacity, it does take place.  Episodes of 
fantasy, confusion, or panic representing a profound retreat 
from mature behavior or bordering on a gross repudiation of 
reality are not shown, nor is he shown to be unemployable as 
a result of his service-connected PTSD.  He has been 
described as well oriented with clear thought processes, and 
continues to work part-time.  A total rating under the 
post-November 7, 1996, rating criteria is not warranted 
because total occupational and social impairment is not 
shown.  As noted above, the veteran continues to work.  
Persistent hallucinations and delusions have never been 
noted.  While judgment, insight, concentration, and memory 
are impaired, the impairment is not gross, and the veteran 
has denied that it affects his ability to function.  The 
veteran can continue to perform the activities of daily 
living, and is not a persistent danger to himself or others.


ORDER

Service connection for headaches is granted as a symptom of 
the veteran's service-connected PTSD.

A 70 percent rating is granted for PTSD, subject to the 
regulations governing award of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

